DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2021  was filed after the mailing date of the non-final Office action on May 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 9, 11-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 9, 13, and 21 including a distributor selectively connects any one of the at least two coolant circulation to at least one of the at least two heat exchangers in a cabin air stream such that a coolant from any one of the at least two coolant circulations can flow through the at least two heat exchangers in series, as required by instant claims 9, nor wherein one of the at least two 3/2 way valves comprises a direct inlet from one of the at least two heat exchangers, an outlet in the direction toward one coolant circulation and an outlet in the direction toward another coolant circulation, as required by instant claim 13, nor wherein one of the at least two 3/2 way valve comprises a direct inlet from at least one of the two heat exchangers, an outlet in the direction toward one coolant circulation and an outlet in the direction toward another coolant circulation as required by instant claim 21.
Specifically, Allgaeuer teaches many of the limitations of claim 9 as outlined in the non-final Office action mailed May 21, 2021. However, Allgaeuer fails to disclose a distributor selectively connects any one of the at least two coolant circulation to at least one of the at least two heat exchangers in a cabin air stream such that a coolant from any one of the at least two coolant circulations can flow through the at least two heat exchangers in series. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Further, Amaral teaches many of the limitations of claims 13 and 21 as outlined in the non-final Office action mailed March 31, 2020. However, Amaral fails to disclose wherein one of the at least two 3/2 way valves comprises a direct inlet from one of the at least two heat exchangers, an outlet in the direction toward one coolant circulation and an outlet in the direction toward another coolant circulation, nor wherein one of the at least two 3/2 way valve comprises a direct inlet from at least one of the two heat exchangers, an outlet in the direction toward one coolant circulation and an outlet in the direction toward another coolant circulation. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763